IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM CUFFY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5809

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 29, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

William Cuffy, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.